935 F.2d 1286Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.David F. MOSTELLER, Plaintiff-Appellant,v.Christopher DIMARTINO, Ace Investigations of Richmond,Defendants-Appellees,andXerox Corporation, Defendant.
No. 91-7567.
United States Court of Appeals, Fourth Circuit.
Submitted June 3, 1991.Decided June 19, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Richard L. Williams, District Judge.  (CA-90-500)
David F. Mosteller, appellant pro se.
E.D.Va.
AFFIRMED.
Before WIDENER, MURNAGHAN and NIEMEYER, Circuit Judges.
PER CURIAM:


1
David F. Mosteller appeals from the district court's order dismissing his complaint without prejudice due to the United States Marshal's inability to locate defendants in order to serve them with process.  Our review of the record and the district court's opinion discloses that this appeal is without merit.1   Accordingly, we affirm on the reasoning of the district court.  Mosteller v. Dimartino, CA-90-500 (E.D.Va. Apr. 11, 1991).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



1
 In his informal brief, Mosteller also challenges the district court's prior dismissal of defendant Xerox Corporation
A review of the record reveals that this appeal is also without merit.  Therefore, we affirm the district court's order on its reasoning.  Mosteller v. DiMartino, CA-90-500 (E.D.Va. Dec. 18, 1990).